

113 S2810 IS: Service Members Transition Improvement Act of 2014
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2810IN THE SENATE OF THE UNITED STATESSeptember 15, 2014Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Defense to develop procedures to share certain information with State
			 veterans agencies to facilitate the transition of members of the Armed
			 Forces from military service to civilian life, and for other purposes.1.Short titleThis Act may be cited as the Service Members Transition Improvement Act of 2014.2.Procedures for provision of certain information to State veterans agencies to facilitate
		the transition of members of the Armed Forces from military service to civilian
		life(a)Procedures
		requiredThe Secretary of Defense shall develop procedures to share the information
		described in subsection (b) on members of the Armed Forces who are separating
		from the Armed Forces with State veterans agencies in electronic data format as a
			 means of facilitating the
		transition of members of the Armed Forces from military service to civilian
		life.(b)Covered
		informationThe information described in this subsection with
		respect to a member is as follows:(1)Military service and separation data.(2)A
		personal email address.(3)A
		personal telephone number.(4)A
		mailing address.(c)ConsentThe procedures required by subsection (a) shall include a requirement for consent of a member
			 before sharing information about the member.(d)Use of
		informationThe Secretary shall ensure that the information shared	with State veterans agencies in accordance
			 with the procedures required by subsection (a) is only shared by such
			 agencies with county government veterans service offices for such purposes
			 as the Secretary shall specify for the administration and delivery of
			 benefits.(e)Report(1)In generalNot
		later than one year after the date of the enactment of this Act, the Secretary
		shall submit to Congress a report on the progress of the Secretary on sharing
			 information with State veterans agencies as described in subsection (a).(2)ContentsThe report required by paragraph (1) shall
		include the following:(A)A description of the procedures developed under subsection (a).(B)A description of the activities carried out by the Secretary in accordance with such procedures.(C)Such recommendations as the Secretary may have for legislative or administrative action to improve
			 the sharing of information as described in subsection (a).